Examiner’s Amendments
	Please amend the claims as follows:

1.	(Previously Presented) A method comprising:
	in a hardware processing system comprising processing circuitry, memory and a communication interface:
	through the communication interface, connecting to a message communication platform external to the hardware processing system; and with the processing circuitry:
		training machine cognition engines with domain specific data;
		monitoring the message communication platform for a trigger;
		responsive to the trigger, capturing a message structure hosted in the message communication platform;
		determining an intent of a text element from the captured message structure;
		determining whether the text element matches a sentiment indicator;
		when the text element matches the sentiment indicator, categorizing the captured message structure into at least one category of a 
		when the text element does not match the sentiment indicator:
		executing the multiple machine cognition engines implemented in the hardware processing system to determine a query response characteristic of the text element;
	identifying an external entity linked to the captured message structure;
	automatically orchestrating a data exchange session with the external entity, the data exchange session including communicating with a user and exchanging data with external machine cognition engines;
	identifying a private communication channel for the external entity;
	communicating directly with the user by asking questions formulated by the multiple machine cognition engines via the private communication channel to determine the intent accurately;
	formulating the response based on communication with the user;
	connecting to a query response platform external to the hardware processing system and communicating the response to the query response platform; and


2. (Original) The method of claim 1, wherein the query response platform comprises a social media platform, a web portal, a mobile device portal, or any combination thereof.

3. (Previously Presented) The method of claim 1 where:
	transmitting the captured message structure to the exception handler comprises transmitting the captured message structure to a manual intervention system.

4. (Previously Presented) The method of claim 1, where the machine cognition engines comprises:
	a natural language understanding processing agent;
	a natural language question and answering agent; a dynamic logic agent;
	a user behavior analysis agent; a machine learning agent;

	a natural language generation agent, or any combination thereof.

5. (Canceled)

6. (Previously Presented) The method of claim 1 further comprising:
	obtaining additional information for the machine cognition engines to formulate the response by accessing an electronically stored corpus of information comprising attributes and information associated with the external entity.

7. (Previously Presented) The method of claim 1 further comprising:
	storing characteristic information about the external entity linked to the captured message structure that is obtained from the captured message structure, data exchange sessions with the external entity linked to the captured message structure, and prior data inputs received from the 
	training the machine cognition engines to identify attributes of the external entity linked to the captured message structure responsive to the characteristic information; and
	applying the external entity linked to the captured message structure attributes via the machine cognition engines in formulating the response.

8. (Original) The method of claim 1, where the message communication platform is the same as the query response platform.

9. (Canceled)

10. (Previously Presented) A system comprising:
	a memory;
	a communication interface configured to connect to a message communication platform external to the system;
	and processing circuitry configured to:
	train multiple machine cognition engines with domain specific data;
	monitor the message communication platform for a trigger;

	determine an intent of a text element from the captured message structure;
	determine whether the text element matches a sentiment indicator;
	when the text element matches the sentiment indicator, categorize the captured message structure into at least one category of a plurality of categories based on the matched sentiment indicator and transmit the 
	when the text element does not match the sentiment indicator:
	execute the multiple machine cognition engines implemented in the system to determine a query response characteristic of the text element;
	identify an external entity linked to the captured message structure;
	automatically orchestrate a data exchange session with the external entity, the data exchange session including communicating with a user and exchanging data with external machine cognition engines;
	identify a private communication channel for the external entity;
	communicate directly with the user by asking questions formulated by the multiple machine cognition engines via the private communication channel to determine the intent accurately;
	formulate the response based on communication with the user; connect to a query response platform external to the hardware processing 
	store the communication with the user to provide a feedback regarding the response, the user, and the captured message structure to the multiple machine cognition engines.

11. (Original) The system of claim 10, wherein the query response platform comprises a social media platform, a web portal, a mobile device portal, or any combination thereof.

12. (Previously Presented) The system of claim 10 where:
	the transmission of the captured message structure to the exception handler comprises transmission of the captured message structure to a manual intervention system.

13. (Previously Presented) The system of claim 10, where the machine cognition engines comprises:
	a natural language understanding processing agent;
	a natural language question and answering agent;
	a dynamic logic agent;

	a machine learning agent;
	a conversational agent that maintains context of a conversation with the user;
	a natural language generation agent, or any combination thereof.

14. (Canceled)

15. (Previously Presented) The system of claim 10 where the processing circuitry is further configured to:
	obtain additional information for the machine cognition engines to formulate the response by accessing an electronically stored corpus of 

16. (Original) The system of claim 10 where the processing circuitry is further configured to:
	store characteristic information about an external entity linked to the captured message structure that is obtained from:
	the captured message structure;
	data exchange sessions with the external entity linked to the captured message structure; and
	prior data inputs received from the external entity linked to the captured message structure during interaction with the exception handler;
	train the machine cognition engines to identify external entity linked to the captured message structure attributes responsive to the characteristic information;
	and apply the external entity linked to the captured message structure attributes via the machine cognition engines in formulating the response.

17. (Original) The system of claim 10, where the message communication platform is the same as the query response platform.

18. (Canceled)

19. (Previously Presented) A system comprising:
	a memory;
	a communication interface configured to connect to a message communication platform external to the system, where the external platform comprises a social media platform, a web portal, a mobile device portal, an email server, or any combination thereof; and
	processing circuitry configured to:
	train multiple machine cognition engines with domain specific data;
	monitor the message communication platform for a trigger;
	responsive to the trigger, capture a message structure hosted in the message communication platform;
	determine an intent of a text element from the captured message structure;
	determine whether the text element matches a sentiment indicator;
	when the text element matches the sentiment indicator, categorize the captured message structure into at least one category of a plurality of categories based on the matched sentiment indicator and transmit the 
	when the text element does not match the sentiment indicator:
	obtain and store characteristic information about an external entity linked to the captured message structure by:
	accessing an electronically stored corpus of information comprising attributes and information associated with the external entity linked to the captured message structure;
	accessing data inputs received from the external entity linked to the captured message structure during interaction with the manual intervention system;
	train the multiple machine cognition engines implemented in the system responsive to the characteristic information to identify attributes of the external entity linked to the captured message structure;
	execute the multiple machine cognition engines implemented in the system to determine a query response characteristic of the text element and apply the external entity attributes via the machine cognition engines;
	automatically orchestrate a data exchange session with the external entity, the data exchange session including communicating with a user and exchanging data with external machine cognition engines;

	communicate directly with the user by asking questions formulated by the multiple machine cognition engines via the private communication channel to determine the intent accurately;
	formulate the response based on communication with the user;
	connect to a query response platform external to the hardware processing system and communicate the response to the query response platform, where the query response platform comprises a social media 
	store the communication with the user to provide a feedback regarding the response, the user, and the captured message structure to the multiple machine cognition engines.

20. (Currently Amended) The system of claim 19, where the machine cognition engines comprise:
	a natural language understanding processing agent;
	a natural language question and answering agent;
	a dynamic logic agent; a user behavior analysis agent;
	a machine learning agent;
	a conversational agent that maintains context of a conversation with the user;
	a natural language generation agent thereof.






Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-4, 6-8, 10-13, 15-17, and 19-20 have been examined.

Reasons for Allowance
	Claims 1-4, 6-8, 10-13, 15-17, and 19-20 are allowed.
	The following is an Examiner's statement of reasons for allowance: Claims 1-4, 6-8,10-13,15-17, and 19-20 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 1. Specifically, the closest prior art of Di Cristo et al. (Patent Number: 8,620,659 B2; Dated: 31 DEC 2013; Class: 704; Subclass: 257) fails to expressly teach:
	Claim 1’s "...questions formulated by the multiple machine..."


	Claim 10’s "...questions formulated by the multiple machine..."

	Further, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 19. Specifically, the closest prior art of Di Cristo et al. fails to expressly teach:
	Claim 19’s "...questions formulated by the multiple machine..."

	Only to the extent that these limitations (specifically as defined above) are not found in the prior art of record is the present case allowable over the prior art.

Relevant Art
	Art that is relevant to this action, but not cited is the following: Oracle, Oracle® Communications Messaging Server Reference, Release 8.0.1, 2015, pp. 1-1458

Conclusion
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email: Wilbert.Starks@uspto.gov.
	If you need to send an Official facsimile transmission, please send it to (571) 273-8300.
	If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719
	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building.


/WILBERT L STARKS/
Primary Examiner, Art Unit 2122

WLS
13 MAR 2021